—Appeals from two orders of the Family Court of Schenectady County (Griset, J.), entered October 18, 1995, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 358-a, for approval of an instrument transferring custody of respondents’ child to petitioner.
In August 1995, respondents separately executed in Family Court judicial instruments of surrender of their parental rights to their child. The instruments were approved by Family Court and custody of the child was transferred to petitioner. Respondents appeal from Family Court’s orders.
The surrender of parental rights becomes final upon execution and acknowledgement of the judicial instrument of surrender. Pursuant to Social Services Law § 383-c (6) (d), the surrender may not thereafter be revoked or challenged except on the grounds that the surrender was the result of fraud, coercion or duress. Respondents concede that none of these grounds exists here. The orders of Family Court are, accordingly, affirmed.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the orders are affirmed, without costs.